FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2022

                                       No. 04-22-00742-CR

                          EX PARTE Gustavo VELAZQUEZ-CRUZ

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 11,803
                           Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        At this time, the clerk’s and the reporter’s records have been submitted. Appellant now
has the opportunity to brief its issue. See TEX. R. APP. P. 31.1(b). Appellant’s brief is due within
thirty days of this order. Appellee’s brief will be due thirty days after Appellant’s brief has been
filed. Appellant’s reply brief will be due twenty days after Appellee’s brief is filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court